                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ERIC DOWLING,                                    :
                                                 :
              Petitioner,                        :
                                                 :           CIVIL ACTION
              v.                                 :
                                                 :           NO. 16-5723
MRS. LAMAS, et al.,                              :
                                                 :
                                                 :
              Respondents.                       :

                                            ORDER

       AND NOW, this ___22nd___ day of May, 2019, upon careful and independent

consideration of Petitioner’s Petition for Writ of Habeas (Doc. 1), Respondents’ Response

thereto (Doc. 7), Magistrate Judge Carol Sandra Moore Wells’ Report and Recommendation

(“Report and Recommendation”) (Doc. 9), IT IS HEREBY ORDERED AND DECREED as

follows:

       1. The Report and Recommendation is APPROVED and ADOPTED;

       2. The Petition for Writ of Habeas Corpus is DISMISSED and DENIED, without

           an evidentiary hearing; and

       3. Petitioner has neither shown denial of a federal constitutional right, nor

           established that reasonable jurists would disagree with this court’s procedural and

           substantive disposition of his claims. Consequently, a certificate of appealability

           is DENIED.



                                                     BY THE COURT:

                                                     /s/ Petrese B. Tucker
                                                     ____________________________
                                                     Hon. Petrese B. Tucker, U.S.D.J.
